IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38650

STATE OF IDAHO,                                  )     2011 Unpublished Opinion No. 734
                                                 )
       Plaintiff-Respondent,                     )     Filed: December 7, 2011
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
BALTAZAR HUMBERTO OLIVAS-                        )     THIS IS AN UNPUBLISHED
PEREZ,                                           )     OPINION AND SHALL NOT
                                                 )     BE CITED AS AUTHORITY
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Jerome County. Hon. John K. Butler, District Judge.

       Judgment of conviction and concurrent unified sentences of fifteen years, with
       minimum periods of confinement of five years, for two counts of trafficking in
       methamphetamine, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Baltazar   Humberto     Olivas-Perez   pled guilty to   two   counts   of   trafficking   in
methamphetamine. I.C. § 37-2732B. In exchange for his guilty pleas, an additional charge was
dismissed. The district court sentenced Olivas-Perez to concurrent unified terms of fifteen years,
with minimum periods of confinement of five years. Olivas-Perez filed an I.C.R. 35 motion for
reduction of his sentence, which the district court denied. Olivas-Perez appeals, challenging only
the excessiveness of his sentences.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and

                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Olivas-Perez’s judgment of conviction and sentences are affirmed.




                                                   2